                 Case 3:20-cv-00201-EMC Document 35 Filed 04/29/20 Page 1 of 3


 1   LAW OFFICES OF SETH W. WIENER                PAUL HASTINGS LLP
     Seth W. Wiener (SB# 203747)                  Allan M. Soobert (pro hac vice pending)
 2   seth@sethwienerlaw.com                       allansoobert@paulhastings.com
     609 Karina Court                             875 15th Street, N.W.
 3   San Ramon, California 94582                  Washington, D.C. 20005
     Telephone: (925) 487-5607                    Telephone:     (202) 551-1700
 4                                                Facsimile:     (202) 551-1705
     DEVLIN LAW FIRM LLC
 5   Timothy Devlin (admitted pro hac vice)       Elizabeth L. Brann (SB# 222873)
     tdevlin@devlinlawfirm.com                    elizabethbrann@paulhastings.com
 6   Patrick R. Delaney (admitted pro hac vice)   4747 Executive Drive, 12th Floor
     pdelaney@devlinlawfirm.com                   San Diego, CA 92121
 7   1526 Gilpin Avenue                           Telephone:     (858) 458-3000
     Wilmington, DE 19806                         Facsimile:     (858) 458-3005
 8   Telephone: (302) 449-9010
     Facsimile: (302) 353-4251                    Attorneys for Defendants
 9                                                Samsung Electronics Co., Ltd. and Samsung
     Attorneys for Plaintiff                      Electronics America, Inc.
10   Princeps Secundus LLC
11                               UNITED STATES DISTRICT COURT
12                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
13

14   PRINCEPS SECUNDUS LLC,
15
                     Plaintiff,
16                                                Case No.: 3:20-cv-00201-EMC
            v.
17                                                 JOINT STIPULATION TO
                                                   AMEND ORIGINAL COMPLAINT
     SAMSUNG ELECTRONICS CO., LTD. and,            WITHOUT PREJUDICE
18   SAMSUNG ELECTRONICS AMERICA, INC.,
19
                     Defendants.
20

21

22

23

24

25

26

27

28
                                                  Joint Stipulation to Amend Original Complaint
                                                                  Case No.: 3:20-cv-00201-EMC
              Case 3:20-cv-00201-EMC Document 35 Filed 04/29/20 Page 2 of 3


 1          Pursuant to Civil Local Rule 10-1 and Federal Rule of Civil Procedure 15(a), Plaintiff

 2   Princeps Secundus LLC (“Princeps” or “Plaintiff”) and Defendants Samsung Electronics Co.,

 3   Ltd. (“SEC”) and Samsung Electronics America, Inc. (“SEA”), (collectively “Samsung” or

 4   “Defendants”), through their respective attorneys, hereby stipulate to entry of the First Amended

 5   Complaint submitted herewith without prejudice as to all claims, causes of action, and parties,

 6   with each party bearing its own attorney fees and costs.

 7          By consenting to the filing of a First Amended Complaint, Samsung is not conceding,

 8   and expressly reserves, its rights to contest by all permissible procedures and means, including

 9   but not limited to, (a) the truth of any factual allegation in the First Amended Complaint; and (b)

10   the legal or factual adequacy of any claim asserted in the First Amended Complaint.

11
     Date: April 29, 2020
12
                                                          Respectfully submitted,
13
     DEVLIN LAW FIRM LLC                                  PAUL HASTINGS LLP
14
      /s/Patrick R. Delaney                               /s/ Allan M. Soobert
15   Timothy Devlin (admitted pro hac vice)               Allan M. Soobert (pro hac vice pending)
     Patrick R. Delaney (admitted pro hac vice)           PAUL HASTINGS LLP
16   1526 Gilpin Avenue                                   875 15th Street, N.W.
     Wilmington, Delaware 19806                           Washington, DC 20005
17   Telephone: (302) 449-9010                            Telephone: (202) 551-1700
     Facsimile: (302) 353-4251                            Facsimile: (202) 551-1705 fax
18   tdevlin@devlinlawfirm.com                            allansoobert@paulhastings.com
     pdelaney@devlinlawfirm.com
19                                                        Elizabeth L. Brann (SB# 222873)
     Seth W. Wiener                                       PAUL HASTINGS LLP
20   LAW OFFICES OF SETH W. WIENER                        4747 Executive Drive, 12th Floor
     California State Bar No. 203747                      San Diego, CA 92121
21   609 Karina Court                                     Telephone: (858) 458-3000
     San Ramon, California 94582                          Facsimile: (858) 458-3005
22                                                        elizabethbrann@paulhastings.com
     Telephone: (925) 487-5607
     seth@sethwienerlaw.com
23                                                        Attorneys for Defendants
     Attorneys for Plaintiff,                             Samsung Electronics Co., Ltd. and
24                                                        Samsung Electronics America, Inc.
     Princeps Secundus LLC
25

26

27

28
                                                        Joint Stipulation to Amend Original Complaint
                                                                        Case No.: 3:20-cv-00201-EMC
               Case 3:20-cv-00201-EMC Document 35 Filed 04/29/20 Page 3 of 3


 1                                        SIGNATURE ATTESTATION

 2           Pursuant to Civil Local Rule 5-1(i)(3), I hereby certify that concurrence in the filing of

 3   this document has been obtained from each of the other Signatories shown above.

 4

 5   Date: April 29, 2020                                          /s/ Patrick Delaney
                                                                       Patrick Delaney
 6

 7

 8
                                          CERTIFICATE OF SERVICE
 9
                     The undersigned attorney hereby certifies that all counsel of record who are
10
     deemed to have consented to electronic service are being served with a copy of this document via
11
     electronic filing.
12                                                                   /s/ Patrick Delaney
13                                                                      Patrick Delaney

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         Joint Stipulation to Amend Original Complaint
                                                                         Case No.: 3:20-cv-00201-EMC
